Exhibit 10.5 WATERWAY PLAZA ONE OFFICE – SUBLEASE FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are acknowledged, the Tenant named below leases to the Sub-Lessor named below, and Sub-Lessor leases from the Tenant, the Premises described below pursuant to this Office Lease (this “Lease”) entered into effective as of the Date of Sub-Lease specified below: BUSINESS POINTS:The key business terms used in this Lease are defined as follows: 1. “Date of Lease” (for reference purposes only):March 1, 2007. 2. “Landlord”:NNN Waterway Plaza, LLC (Number 1 through 32), each one a Delaware limited liability company (collectively, “Landlord”) acting by and through Triple Net Properties Realty, Inc. (“Agent” for Landlord) 3. “Tenant”:Collectively, Texoga Technologies Corporation, a Texas Corporation. 4. “Sub-Lessor”:Collectively, Biofuels Power Corporation, a Texas Corporation. 5. “Building”:Office building commonly known as “Waterway Plaza One”’ Street Address: 10003 Woodloch Forest Drive, The Woodlands, Texas 77380; Rentable Square Feet of the Building:223,516 square feet. 6. “Premises”:Suite 915, on the 9th floor of the building, as shown on the attached floor plan.Rentable Square Footage of the Premises:3,579 square feet. 7. “Term”:Ten (10) years 8. “Commencement Date”:March 1, 2007 9. “Base Rent”:$9,387.88 per month. 10. “Contract”: As applicable, all terms and conditions of the Lease Agreement between Triple Net Properties Realty, Inc. and the “Tenant” executed January 16, 2006 apply to this Sub-Lease. 11. “NOTICE”: LANDLORD’S ADDRESS FOR NOTICE NNN Waterway Plaza, LLC c/o Triple Net Properties 1551 North Tustin Avenue, Suite 200 Santa Ana, California 92705 Attn: Legal Department TENANT’S ADDRESS FOR NOTICE Texoga Technologies Corporation 10003 Woodloch Forest Drive, Suite 900 The Woodlands, Texas77380 Attn: Kristi Bomar SUB-LESSOR’S ADDRESS FOR NOTICE Biofuels Power Corporation 10003 Woodloch Forest Drive, Suite 915 The Woodlands, Texas77380 Attn: Fred O’Connor Special Notice:This Lease contains Waivers and Indemnities which may materially Affect Tenant and Sub-Lessor’s rights and remedies under Applicable Law regarding this Lease, including “Express Negligence” provisions. SUB-LESSOR: Biofuels Power Corporation, a Texas Corporation By: /s/ FRED O’CONNOR Name Fred O’Connor Title Chief Executive Officer Date March 1, 2007 TENANT: Texoga Technologies Corporation, a Texas Corporation By: /s/ STEVEN S. McGUIRE Name Steven S. McGuire Title C.E.O. Date March 1, 2007
